[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] REPLACEMENT PAGE 5
According to the attorney, the affidavit was obtained at his initiative without notice to opposing counsel. The affidavit was offered in an effort to impeach the jury verdict. ostensibly by showing how the jury arrived at its award of economic damages. The court declined to consider or accept the affidavit because its contents concerned the mental processes by which the verdict was determined in violation of P. B. §16-34. More importantly' the court criticized the process pursuant to which this affidavit was obtained. expressing disapproval of a practice which intrudes upon the secrecy of jury deliberations. Concerned that the absence of a Practice Book rule subjecting post verdict juror contact to judicial supervision could lead to abuses the court, sua sponte, hereby orders that the parties appear before the undersigned on August 14, 2000 at 2:00 p.m. prepared to respond to an inquiry of the facts concerning the insurer's post verdict contact with the jury.
THE COURT
Mottolese, Judge